UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4336



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORNELIUS TUCKER, JR.,

                                              Defendant - Appellant.



                            No. 05-7021



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORNELIUS TUCKER, JR.,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Terrence W. Boyle,
District Judge. (CR-02-235; CA-04-708-BO)


Submitted:   September 28, 2005           Decided:   November 3, 2005
Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 05-4336 affirmed in part and dismissed in part; No. 05-7021
dismissed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant (No. 05-
4336); Cornelius Tucker, Jr., Appellant Pro Se (No. 05-7021).
Frank DeArmon Whitney, United States Attorney, Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Cornelius Tucker, Jr., charged with twelve counts of

sending threatening communications through the U.S. Postal Service,

in violation of 18 U.S.C.A. § 876 (West 2000 & Supp. 2005), was

found not guilty only by reason of insanity.                  See 18 U.S.C.

§ 4242(b)(3) (2000).       The district court entered an order setting

forth that verdict.        The order also directed that, as Tucker is

currently confined in state custody, the procedures for determining

whether he should be confined for treatment rather than released,

under 18 U.S.C. §§ 4243, 4247 (2000), shall be delayed until

Tucker’s release from state custody. Tucker noted an appeal in No.

05-4336.

           Counsel for Tucker filed a brief pursuant to Anders v.

California,   386   U.S.    738   (1967),    stating   that   there   were   no

meritorious   grounds      for    appeal.     Tucker   has    filed   pro    se

supplemental material.       To the extent that Tucker seeks to appeal

the verdict of not guilty by reason of insanity, he may not attack

his successful assertion of this affirmative defense.                  See 18

U.S.C. § 17(a) (2000) (setting forth insanity as an affirmative

defense); United States v. Wattleton, 296 F.3d 1184, 1194-95 (11th

Cir. 2002) (rejecting appeal of successful not guilty by reason of

insanity defense); Curry v. Overholser, 287 F.2d 137, 139-40 (D.C.

Cir. 1960) (same).




                                     - 3 -
             There is not yet a final, appealable decision on whether

Tucker should be committed to the custody of the Attorney General

under 18 U.S.C. § 4243.       However, Tucker seeks to challenge the

district court’s decision to delay the hearing mandated under that

provision.     We conclude that to delay review of that issue until

the hearing is held after Tucker’s release from state custody would

make   the    issue   unreviewable.       Therefore,     we   find   we   have

jurisdiction to review the question now under the collateral order

doctrine.     See Coopers & Lybrand v. Livesay, 437 U.S. 463, 468

(1978)   (describing     a   collateral     order   as    one     that    “must

conclusively determine the disputed question, resolve an important

issue completely separate from the merits of the action, and be

effectively unreviewable on appeal from a final judgment”).                  We

hold that the district court did not err in ordering the delay.

See United States v. Kenney, 152 F. Supp. 2d 631 (M.D. Pa. 2001)

(ordering delay of 18 U.S.C. § 4243(c) hearing where defendant in

custody on other charges); United States v. Bohe, __ F. Supp. 2d

__, 2005 WL 1026701 (D.N.D. Apr. 28, 2005) (rejecting defendant’s

request for release on the ground that the time constraints of 18

U.S.C. §§ 4243(c), 4247(b), were not followed).                 Therefore, we

affirm the district court’s decision to delay the hearing.

             Tucker filed a 28 U.S.C. § 2255 (2000) motion while the

criminal proceedings were ongoing in the district court.             He seeks

to appeal the district court’s denial of that motion in No. 05-


                                  - 4 -
7021. Section 2255 is a vehicle for attacking a federal conviction

and sentence.       Here, Tucker received no sentence and was in fact

found not guilty, albeit only by reason of insanity. Therefore, we

deny a certificate of appealability and dismiss his appeal from the

district court’s order dismissing the petition.

              In No. 05-4336, we deny all of Tucker’s pending motions,

including his motion to relieve and substitute counsel, motion for

counsel’s dismissal on the merits, motion for oral argument, motion

to show cause, motion to strike statements, motion to request

mediation out of time, motion for a competency hearing, motion for

transcript, motion for psychiatric exam, and motion to expedite

appeal.    In accordance with the requirements of Anders, we have

reviewed      the   entire   record   in   this   case    and   have   found   no

meritorious issues for appeal.             The court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.                  If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.               Counsel’s motion must

state that a copy thereof was served on the client.             We dismiss the

appeal in part and affirm in part.

              In No. 05-7021, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented    in    the


                                      - 5 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.


                No. 05-4336 AFFIRMED IN PART AND DISMISSED IN PART
                                             No. 05-7021 DISMISSED




                                   - 6 -